COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  JORGE A. LEGARRETA,                            No. 08-19-00301-CV
                                     §
                  Appellant,                       Appeal from the
                                     §
  v.                                              383rd District Court
                                     §
  CLAUDIA ALVIDREZ AND                         of El Paso County, Texas
  THE OFFICE OF THE ATTORNEY         §
  GENERAL OF TEXAS,                             (TC# 2012DCM10214)
                                     §
                  Appellees.
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 21, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 21, 2020.

       IT IS SO ORDERED this 22nd day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.